                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LUIS TORRES                                 :
                                            :              CIVIL ACTION
       v.                                   :
                                            :              NO. 16-2441
NANCY BERRYHILL 1                           :


                                          ORDER


       AND NOW, this 23rd day of August, 2019, upon consideration of the Report and

Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No. 20), and

Plaintiff Luis Torres’s Objections thereto (ECF No. 21), it is ORDERED as follows:

   1. Plaintiff’s Objections are OVERRULED;

   2. The Report and Recommendation is APPROVED and ADOPTED;

   3. The final decision of the Commissioner denying disability benefits to Plaintiff is

       AFFIRMED and Plaintiff’s Request for Review is DENIED; and

   4. The Clerk of Court shall mark this case CLOSED for statistical purposes.

       IT IS SO ORDERED.

                                                    BY THE COURT:




                                                    R. BARCLAY SURRICK, J.



       1 On January 23, 2017, Carolyn W. Colvin was succeeded by Nancy A. Berryhill as the
Acting Commissioner of the Social Security Administration.
